         Case 1:19-cv-00380-DCN Document 30-7 Filed 12/06/19 Page 1 of 4




Kevin E. Dinius
Sarah Hallock-Jayne
DINIUS LAW
5680 E. Franklin Rd., Suite 130
Nampa, Idaho 83687
Telephone:     (208) 475-0100
Facsimile:     (208) 475-0101
ISB Nos.       5974, 5745
kdinius@diniuslaw.com
shallockjayne@diniuslaw.com
Attorneys for Defendants Michela Swarthout, Swarthep, LLC, HZ Global, LLC, Luxe Imports,
LLC (ID), Luxe Imports, LLC (MT) and McWorth Properties, LLC



                          UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 AMY EVANS, an individual,                     )
                                               )
 Plaintiff,                                    )
                                                    CASE NO. 1:19-cv-00380-DCN
                                               )
 -vs-                                          )
                                                    DECLARATION OF COUNSEL IN
                                               )
                                                    SUPPORT OF MOTION TO
 JAMES HEPWORTH, an individual;                )
                                                    DISMISS
 MICHELA SWARTHOUT, an individual;             )
 SWARTHEP, LLC, a Wyoming limited              )
 liability company; HZ GLOBAL, LLC, a          )
 Wyoming limited liability company; LUXE       )
 IMPORTS, LLC, an Idaho limited liability      )
 company; LUXE IMPORTS, LLC, a Montana         )
 limited liability company; WANTHUB, INC.,     )
 a Delaware corporation; TREASURE              )
 VALLEY POWDER COATING, LLC, an                )
 Idaho limited liability company; MCWORTH      )
 PROPERTIES, LLC, a Wyoming limited            )
 liability company; YUANCELA, LLC, a           )
 Wyoming limited liability company; CLOUD      )
 PEAK LAW GROUP, P.C., a Wyoming               )
 professional corporation; and DOES 1-10,      )
                                               )
 Defendants.                                   )
 __________________________________            )

DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS - 1
        Case 1:19-cv-00380-DCN Document 30-7 Filed 12/06/19 Page 2 of 4



STATE OF IDAHO )
                 : ss
County of Canyon  )

       SARAH HALLOCK-JAYNE, under penalty of perjury, declares as follows:

       1.      I am one of the attorneys of record for Defendants Michela Swarthout, Swarthep,

LLC, HZ Global, LLC, Luxe Imports, LLC (ID), Luxe Imports, LLC (MT) and McWorth Properties,

LLC in the above-entitled action.

       2.      I am over the age of eighteen and I am competent to testify truthfully to the matters

herein. The testimony in this declaration is based on my personal knowledge.

       3.      Hepworth and Evans, in one way or another, have been and continue to be in a

perpetual state of litigation since the decree was entered more than 4½ years prior according to a

review of iCourt.

       4.      On April 11, 2019, Plaintiff filed a Petition to Enforce Judgment related to Defendant

Hepworth’s receipt of stock share proceeds; this matter, among others remains pending in Ada

County Case No. CV-DW-2015-5437.

       5.      As part of the aforementioned litigation, Ms. Evans served subpoenas duces tecum to

Keybank and Idaho Trust Bank.

       6.      On December 4, 2019, Evans filed an Affidavit and Motion for Order for Debtor’s

Exam in the divorce case.

       7.      Ada County Case No. CV-DW-2015-5437 is scheduled for a Court Trial on January

8, 2020. The subject matter for the Court Trial is not clear from a review of the iCourt website.

       8.      I certify (or declare) under penalty of perjury pursuant to the law of the State of Idaho

that the foregoing is true and correct.




DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS - 2
       Case 1:19-cv-00380-DCN Document 30-7 Filed 12/06/19 Page 3 of 4



      EXECUTED this 6th day of December, 2019, in Nampa, Idaho.


                                       /s/ Sarah Hallock-Jayne
                                       _________________________________
                                       Sarah Hallock-Jayne




DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS - 3
           Case 1:19-cv-00380-DCN Document 30-7 Filed 12/06/19 Page 4 of 4



                                             CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 6th day of December, 2019, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:



 Matthew T. Christensen
 Branden M. Huckstep
 Attorneys for Plaintiff
 mtc@angstman.com
 bmh@angstman.com

 Brent O. Roche
 Nathan R. Palmer
 Attorney for Defendant Cloud Peak Law Group, P.C.
 brent@racineolson.com
 nathan@racineolson.com

 Matthew L. Waters
 Thomas J. Lloyd, III
 Attorneys for Defendant James Hepworth
 mlw@elamburke.com
 tjl@elamburke.com




                                                               /s/ Sarah Hallock-Jayne

                                                               _______________________________________
                                                               Sarah Hallock-Jayne




cm/T:\Clients\S\Swarthout, Michela 25779\Non-Discovery\Declaration re Motion to Dismiss.doc




DECLARATION OF COUNSEL IN SUPPORT OF MOTION TO DISMISS - 4
